Title: Charles L. Lewis to Thomas Jefferson, [ca. 17 September 1810]
From: Lewis, Charles L.
To: Jefferson, Thomas


          
            
              Dear Sir
               ca. 17 Sept. 1810
            
            my daughters recital of their situation and mine with [...] them is enteirly correct hope all friends will sempathise for us. we injoi good helth this season we have fine water tho not generally so. my fealings has not as Yet discovered any deferenc in the climate here & Virg. except cooler nights both winter & summer. You would be delited with the rivers in this Countra par the Ohio I am all life when vewing it quite the reverse on leaving tured Viewing it You would be astonish at the number size and deferent kinds of fish abounds with in the Western waters have seen a fish since coming here that I never herd of till geting to this place they are Very large which is called the shovell they have have a shovel that projects from the Nose several feet in length which is composed of a hard guset enteirly strate immoveable but with the hole body they are not a fish of pray they have a very larg mouth in shape of that of shad they are from six to Eight feet in length including the Snout or shovel have no scales the skin and Colour nearly the same of a cat have no bones instead of a bone in the back it is a hard guset not any appearance of a rib they are very fine fish I am told her they feed on there back with the mouth wide open runing the shovel in thick moddy bottoms or bancks the buffalow and Carp can be caught in any season in abundence the weight from Six to thirty pounds with the double hook I have caught 200lb in the day there can be no doubt the Western contra the fineest in the world.
            
              I am Dear Sir Yrs Affectely
              
 Chas L Lewis
            
          
          
            NB I think the richness combind with the immence Quantaty of firtele lands in the western countra will be a means of astablising a great deal of indolance I find here the blacks and whites are very much so of the mail, the labour of the Woman to precure clothing is much the hardest labour done they are constantly employd the of both colours were I in the same situation as a number of the pore are in Virginia I should prefer to be a Slave in Kentuckey then a freeman in Virginia & to labour on their pore land as hard as to they do the situation of the slave here is fare parferable the males of every descripton her dont work more then one fourth of their time notwithstanding every man has more corn then they know what to do with as will as meat
            
              
 C L L
            
          
        